Writ of habeas corpus in the nature of an application to reinstate bail in the sum of $250,000 upon Kings County Indictment No. 7594/ 98, to release the defendant on his own recognizance, or, in the alternative, fixing bail.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of fixing bail on Kings County Indictment No. 7594/98 in the sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative. Mangano, P. J., Pizzuto, Santucci and Krausman, JJ., concur.